NIXON, P. J. —
On May 2, 1911, respondent filed in the circuit court of Jasper county the following petition: (Formal parts omitted.)
“Plaintiff states that it is a corporation organized under the laws of the State of Missouri for the purpose of doing a general transfer business, and among other things hauls machinery, buildings and other property from points within the city of Joplin to points without said city of Joplin, and from the *189city of Joplin to and through the city or Carterville, Missouri, and from points within said city of Carter-ville to points beyond the limits of said city, but does not do any hauling or transfer business or teaming from any point within the city of Carterville to other points within said city.
“That the defendant, city of Carterville, is a city of the fourth class, organized and existing under the laws of the State of Missouri as such. That the defendant, W. B. Robinson, is the mayor of said city; that A. M. Baird is city attorney of said city; that Roy Slevins is city marshal of said city; that------is police judge of said city of Carterville.
“Plaintiff further says that heretofore on numerous occasions the defendants have arrested the employees of plaintiff for alleged violations of certain city ordinances of the city of Carterville, to-wit: Section — of article ■— of ordinance--; that the defendants threaten to again arrest said employees of plaintiff for the alleged violation of said ordinance; that the acts and conduct on behalf of plaintiff’s employees which said defendants complain of and for which said employees have heretofore been arrested and for which the defendants threaten to and are about to arrest the employees of plaintiff, are as follows: ‘For hauling goods and chattels from the city of Joplin and elsewhere outside of the city of Carterville to points within said city of Carterville and through said city to points beyond the limits of said city of Carter-ville.’ That said arrests are vexatious and are without- any lawful authority therefor, and contrary to the laws of the State of Missouri, and to the Constitution of the Statex of Missouri, and particularly section — of article —, and also contrary to the spirit as well as the wording of the said city ordinance of the city of Carterville, and that said arrests result in a multiplicity of suits and useless and vexatious litigation, and to the great annoyance and interference with plaintiff’s *190said transfer business and to the great humiliation, annoyance and vexation of plaintiff and plaintiff’s employees and in irreparable damage and injury to plaintiff.
“Wherefore, plaintiff prays that defendants, their agents, servants and employees be restrained and enjoined from arresting said employees of plaintiff or in any way interfering directly or indirectly with plaintiff in the management and conduct of its transfer business when hauling goods, chattels and property from points without said city of Carterville to points within said city, or from points without said city of Carterville through said city to points beyond the limits thereof, until the further action and order of this court, and that upon a hearing hereof, that the defendants and each of them be perpetually restrained and enjoined from said actions and conduct hereinabove set forth.”
The answer of the defendants was a general denial.
Upon the filing of the petition and an injunction bond by the plaintiff in this case, the court granted a temporary injunction. Subsequently, upon trial, the injunction was made" perpetual. The defendants have appealed.
The issues in this case are as to the validity of an ordinance of the city of Carterville and the liability of the plaintiff to pay a license tax in its transfer or dray business in hauling for hire from points outside the city to points inside the city and vice versa. The principles involved are the same as those in the case of City of Carterville, appellant, v. Robert Blystone, respondent, 160 Mo. App. 191, decided by this court at this term, and reference to the opinion in that case is made for their discussion. Under the conclusions therein reached, the city had the right under its ordinances to collect a license tax on plaintiff’s vehicles, and the granting of the injunction was therefore not warranted by law. It is accordingly ordered that the *191judgment be reversed and the cause remanded with directions to the trial court to set aside its order granting an injunction and that plaintiff’s bill be dismissed at its costs.
All concur.